UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6617


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICO MALLARD CRUMP, a/k/a David Lee Crump, a/k/a Rico Mallard, a/k/a Fred
Crump,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:00-cr-00293-CCE-5)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rico Mallard Crump, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rico Mallard Crump appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. On appeal, we confine our review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Because Crump’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2